                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                          1:20-CR-00058-MOC-WCM-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
JAYCE CHRISTOPHER THOMPSON,            )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on the Government’s Motion to Dismiss Bill of

Indictment Without Prejudice (#19). Finding good cause for dismissal, the Court enters the

following Order.

       IT IS, THEREFORE, ORDERED that the Government’s Motion to Dismiss Bill of

Indictment Without Prejudice (#19), is GRANTED, and the indictment in the above-captioned

matter is DISMISSED WITHOUT PREJDUICE as to Defendant.


                                              Signed: December 4, 2020




     Case 1:20-cr-00058-MOC-WCM Document 20 Filed 12/04/20 Page 1 of 1
